DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 1, line 31, “more” should be --the more--.
Page 2, line 18, “cultivation” should be --cultivated--.
	Page 3, line 5, the repeated “apparatus” should be removed.
	Page 16, line 10, “respect figure 1” should be --respect to figure 1--.
	Page 16, line 27, “figure 5” should be --figure 4-- as the described feature is not seen in figure 5.
	Page 16, line 34, “integrated provided” should be --integrated into--.
	Page 19, line 29, “with” should be added before “respect to”.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 102 (support frame 102; page 19, line 6), 110 (translation rollers 110; page 19, line 20), 150 (pusher head 150; page 24, line 11; 149 in Fig. 16 seemingly could be this pusher head 150), 152 (guide channel 152; page 24, line 16).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nosaka (WO 2020/085494) in view of Yang (CN 108307750) and Rose (U.S. 2005/0198895).
Regarding claim 1, Nosaka discloses (Fig. 1-61) a soil bed covering and planting apparatus adapted to be carried along the length of a soil bed by a conveyer vehicle, the apparatus including:  5a cover material reel (film rolls 303, 304) configured to retain and supply a sheet of cover material, and a piercing assembly (planting devices 39) arranged to form a series of holes in the sheet of cover material (as the cover material is laid onto ridges UN1, UN2, the planting devices subsequently plant seedlings on the ridges, necessarily piercing the cover material), the piercing assembly being engaged with a drive structure (planting lifting mechanisms 139) which is configured to reciprocate the piercing assembly to drive one end of the piercing assembly through the sheet 20of cover material.
Nosaka does not disclose a compaction roller configured to feed cover material supplied by the cover material reel over a soil bed and being configured to press the cover material on to the soil bed.
However, Yang discloses (Fig. 2) a similar soil bed covering and planting apparatus, comprising a compaction roller (film pressing wheel 420) configured to feed cover material supplied by a cover material reel (film rolling wheel 410) over a soil bed and being configured to press the cover material on to the soil bed.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teaching of Yang in the apparatus of Nosaka in order to ensure provide a compact soil bed to promote seedling growth and to ensure proper contact of the cover material on the soil bed.
Nosaka does not disclose two spike hammers positioned adjacent to and at opposite sides of the compaction roller, each being configured to drive at least one spike through the cover material and into the soil bed to secure the cover material to the soil bed, or an actuation structure associated with each spike hammer 15configured to urge the spike hammer against a spike.
However, Rose discloses (Fig. 1-16) a similar soil bed covering apparatus, comprising two spike hammers (ground cover anchoring means 400 having elongate drivers 416 and hammers 418) positioned adjacent to and at opposite sides of a film roller (203), each being configured to drive at least one spike (pin 500) through the cover material and into the soil bed to secure the cover material to the soil bed, and an actuation structure associated with each spike hammer 15configured to urge the spike hammer against a spike (ground wheels drive cam 406 to rotate, lifting driver 416 up via roller 415 to be driven downward into a pin 500).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teaching of Rose in the apparatus of Nosaka in order to ensure the cover material is properly and reliably anchored to the ground.
Regarding claim 2, Nosaka further discloses (Fig. 41) that the piercing assembly defines a hollow bore (funnel shown above planting tool 64) configured to receive at least one plant to be planted in the soil bed, the piercing assembly also 25defining an entry port (at the top of the funnel) through which a plant can be introduced to the hollow bore.
Regarding claim 3, Nosaka further discloses (Fig. 1-61) that the end of the piercing assembly driven through the cover material 30defines a pair of jaws (front component 140 and rear component 141) movable between an open configuration and a closed configuration, wherein in the closed configuration the jaws define a piercing blade and in the open configuration the jaws define a delivery port which allows a plant located in the hollow bore to exit the bore and be delivered to the soil bed through a hole formed in the cover material by the piercing 35assembly.
Regarding claim 4, Nosaka further discloses (Fig. 1-61) that the drive structure moves the piercing assembly so that one end of the assembly is driven through the sheet of cover material to form a planting hole in the underlying soil bed with action of gravity and/or the impact of the 5lower end of the piercing assembly with the cover material and soil bed causing a plant introduced into the hollow bore to move down the bore (film rolls 303, 304 lay film on ridges UN1, UN2, and the planting devices subsequently plant in those ridges, necessarily piercing the film that was laid to deposit a seedling).
Regarding claim 8, Nosaka further discloses (Fig. 28) a support frame (tool bar 43) and the piercing assembly engaged with the support frame through a height adjustment mechanism (the planting lifting mechanisms 139 adjusting the height of the planting devices to actuate planting).
Regarding claim 11, Rose further discloses (Fig. 1-16) in the combination above that the actuation structure associated with a spike hammer includes a trigger mechanism which incorporates a ground travelling wheel rotated by the progress of the conveyor vehicle (ground wheels drive cam 406 to rotate, lifting driver 416 up via roller 415 to be driven downward into a pin 500).
Regarding claim 14, Nosaka further discloses (Fig. 1-61) a ridging structure (ridger 51) configured to form a raised ridge of soil as the conveyor vehicle moves along the length of a soil bed.
Regarding claim 15, Nosaka further discloses (Fig. 8) that the ridging structure incorporates at least two substantially vertically orientated soil collection blades which are angled towards an open apex region (middle and side ridgers 51L, 51M, 51R having left and right vertical plates which angle upward).
Regarding claim 16, Nosaka does not disclose an irrigation conduit reel configured to retain and supply a length of irrigation conduit over the soil bed and under the cover material.
However, Yang discloses (Fig. 2) an irrigation conduit reel (pipe-laying wheel 610) configured to retain and supply a length of irrigation conduit over the soil bed and under the cover material.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teaching of Yang in the apparatus of Nosaka in order to provide irrigation to seedlings planted by the apparatus.
Regarding claim 17, Nosaka in view of Yang and Rose does not explicitly disclose that the irrigation conduit is fed out on top of the soil bed offset from 25the center of the width of the sheet of cover material.
However, while Nosaka discloses a pair of planting mechanisms for planting seedlings in a ridge, Yang discloses (Fig. 2-4) a similar apparatus to that of Nosaka which has a single seedling planting mechanism (300) for planting seedlings in a film cover provided by film-rolling wheel (410).  As described above, Yang further includes an irrigation conduit reel (610) for laying an irrigation conduit under the film cover on the same ridge which is subsequently planted using the planting mechanism (300).  While it is not explicitly mentioned, one having ordinary skill in the art would readily appreciate that it is intuitively obvious to plant the seedlings in the center of the ridge, given that the ridge is formed for the express purpose of planting and growing seedlings and it would be advantageous to provide the seedling roots access to both sides of the ridge in equal proportion.  Furthermore, while the problem of destroying the irrigation conduit is not expressly mentioned by Yang, it would have been obvious (or, at the very least, readily apparent upon use) that, if the irrigation conduit were laid in the middle of the ridge, the planting mechanism would pierce and destroy the irrigation conduit.
Given that it can be reasonably expected that a single ridge planter such as that of Yang would plant seedlings in the center of a formed ridge, and given that it can be reasonably expected that an irrigation conduit would be destroyed if laid in the center that was subsequently pierced by the planting mechanism, it would have been to one having ordinary skill in the art prior to the effective filing date of the claimed invention to feed the irrigation conduit out on top of the soil bed offset from 25the center of the width of the sheet of cover material.
Furthermore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the arrangement of Nosaka comprising a pair of planters for each ridge with that of Yang having a single planter, as it may be desired by one of ordinary skill in the art to plant any number of rows of seedlings, including as little as one.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nosaka in view of Yang and Rose as applied to claim 1 above, and further in view of Engel (U.S. 2017/0367253).
Nosaka in view of Yang and Rose discloses the elements of claim 1 as described above, but does not disclose that the drive structure is associated with a trigger mechanism which 1oincludes a magnetic sensor and a ground following wheel incorporating a number of magnets mounted on a side of the wheel, the magnets being positioned to rotate past a magnetic sensor.
However, Engel discloses (Fig. 1-2) a planting apparatus wherein a drive structure (which drives sowing drum 76 to plant seeds) is associated with a trigger mechanism (magnetic pickup sensor 50) which 1oincludes a magnetic sensor and a ground following wheel incorporating a number of magnets mounted on a side of the wheel ([0020]; the sensor, by means of a magnetic pickup, senses the speed of the vehicle’s undriven wheels; [0024]; the planting rate corresponding to the reciprocal motion of the sowing drum 76 depends on the sensed ground speed), the magnets being positioned to rotate past a magnetic sensor (by the working principle of using a magnetic pickup sensor to detect rotation speed of a wheel, it is implied that the wheel has at least one magnetic element so as to be detected by the sensor).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teaching of Engel for regulating planting speed in the apparatus of Nosaka in order to plant seedlings with a controlled spacing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nosaka in view of Yang and Rose as applied to claim 1 above, and further in view of Han (CN 109168486).
Nosaka in view of Yang and Rose discloses the elements of claim 1 as described above, but does not disclose that the drive structure configured to reciprocate the piercing assembly includes at least one pneumatic ram.
However, Han discloses (Fig. 1-8) a similar planting apparatus wherein a drive structure (extension unit 203) configured to reciprocate a piercing assembly (planting device 4) includes at least one pneumatic ram (“203 is any one of a straight hydraulic cylinder, an air cylinder, and an electric push rod”).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to employ a pneumatic ram as the drive structure of Nosaka in order to drive the planting units.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nosaka in view of Yang and Rose as applied to claim 1 above, and further in view of Kang (KR 20180017246).
Nosaka in view of Yang and Rose discloses the elements of claim 1 as described above, but does not disclose a support frame and the piercing assembly is engaged with 20the support frame through a lateral adjustment mechanism.
However, Kang discloses (Fig. 4) a similar planting apparatus which includes a support frame and the piercing assembly (planting cups 36) is engaged with 20the support frame through a lateral adjustment mechanism (horizontal cylinders 62, 64; lateral spacing between planting cups 36 can be adjusted to control distance between adjacent crops).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teaching of Kang in the apparatus of Nosaka in order to adjust lateral spacing between planting rows.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nosaka in view of Yang and Rose as applied to claim 1 above, and further in view of Paul (U.S. 4,807,543).
Nosaka in view of Yang and Rose discloses the elements of claim 1 as described above, but does not disclose a support frame and the piercing assembly engaged with the support frame using a resilient tilt mounting.
However, Paul discloses (Fig. 4-5) a similar planting apparatus a support frame (arm 100) and a piercing assembly (planting head 22) engaged with the support frame using a resilient tilt mounting (arm 122 which tilts as the planting head executes a planting operation; resilient at least by means of gravity and/or control of cylinder 130).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teaching of Paul in the apparatus of Nosaka in order to allow the planting operation to occur in a single point location even as the vehicle continuously moves forward.

Claims 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nosaka in view of Yang and Rose as applied to claim 1 above, and further in view of Nordloh (U.S. 2003/0198522).
Regarding claim 10, Nosaka in view of Yang and Rose discloses the elements of claim 1 as described above, but does not disclose that the actuation structure associated with a spike hammer includes a pneumatic ram assembly.
However, Nordloh discloses (Fig. 1-6) a similar soil bed covering apparatus wherein an actuation structure (pneumatic gun 60) associated with a spike hammer (hammer mechanism 64 for driving stakes 61 into a soil cover) includes a pneumatic ram assembly.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the actuation structure of Nosaka with that of Nordloh, since both are arranged for driving spikes into a soil cover in substantially the same way, and such a substitution would not produce unexpected results.
Regarding claim 18, Nosaka in view of Yang and Rose discloses the elements of claim 1 as described above, but does not disclose an air pump and at least one pneumatic accumulator tank.
However, Nosaka discloses (Fig. 1-6) a similar soil bed covering apparatus which includes an air pump and at least one pneumatic accumulator tank (air compressor 40 which is comprised of a large steel tank with various air valves and pressurized by a compressor motor; [0055]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teaching of Nordloh in the apparatus of Nosaka in order to power pneumatic components, for example in the combination of Nosaka and Nordloh as described with regard to claim 10.
Regarding claim 19, Nosaka in view of Yang, Rose, and Nordloh discloses the elements of claim 18 as described above, but does not disclose a plurality of pneumatic accumulator tanks.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a plurality of pneumatic accumulator tanks, since it has been held that mere duplication of the working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nosaka in view of Yang and Rose as applied to claim 1 above, and further in view of Bassani (DE 2944362).
Regarding claim 12, Nosaka in view of Yang and Rose discloses the elements of claim 1 as described above, but does not disclose that the compaction roller defines a ground contact profile which is complementary to the profile of the soil bed to be prepared.
However, Bassani discloses (Fig. 1-2) a similar compaction roller (12) which defines a ground contact profile which is complementary to the profile of the soil bed to be prepared (as best shown in Fig. 2).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the teaching of Bassani in the compaction roller of Yang in order to better press the cover material against the soil bed.
Regarding claim 13, Bassani further discloses (Fig. 2) in the combination above that the compaction roller has a cylindrical form with a tapered central waist which complements the shape of a ridged soil bed.  Given that Nosaka and Yang both plant seedlings in a ridge similarly to Bassani, it would have been obvious to use the form taught by Bassani in the combination described above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nosaka in view of Yang and Rose as applied to claim 16 above, and further in view of Rivard (Growing Growers: Drip Irrigation Basics).
Nosaka in view of Yang and Rose discloses the elements of claim 16 as described above, but does not explicitly disclose that the irrigation conduit is fed out on top of the soil bed offset from 25the center of the width of the sheet of cover material.
However, Rivard discloses (Fig. 1, Fig. 9C) ridges having plants growing in the center and having irrigation conduits fed on top of the ridges offset from the center of the ridges where the plants are planted.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to feed the irrigation conduit out on top of the soil bed offset from the center of the width of the sheet of cover material of Nosaka in view of Yang.  Whether using two planters per ridge, as in Nosaka, or one planter per ridge, as in Yang, it is readily recognizable that placing the conduit near the planted seedlings would effectively provide water to the roots, but that placing the irrigation conduit directly on top of (in the center of the ridge, in the case of Yang) would disrupt growth and potentially lower the efficiency of water use.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clarke (U.S. 6,202,344) anchoring elements may be takes, staples, rivets, or other objects (Col. 6, lines 4-17).
Eriksson (U.S. 6,164,223) transplanter with laterally adjustable planting heads.
I Seung Su (KR 20100021190) implant hopper (142) may be raised/lowered using a pneumatic cylinder.
Ji Sang-Chol (KR 200185751) vinyl fixing tool which drives staples.
Kolk (U.S. 3,872,805) soil bed covering and planting apparatus.
Kwak (KR 20160110292) irrigation conduit and film laying apparatus (Fig. 4; conduits laid on each side).
Murmann (WO 9203907) pneumatic driving cylinder 24 for transplanting apparatus.
Norris (“Drip Irrigation”. Appropedia) irrigation conduit laid off center on double-planted ridge.
Scudellaro (U.S. 4,886,002) soil bed covering and planting apparatus.
Simatovic (U.S. 2019/0327917) planting head 130 configured to translate laterally relative to the vehicle ([0052]).
Stokes (U.S. 4,697,173) exemplifying a magnetic pickup sensor for a ground wheel acting in a trigger circuit (Col. 12, line 66-Col. 13, line 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.A.N./Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671